I extend my congratulations to you, Mr. President, on your election to the presidency of this fortieth session of the General Assembly. Your long service in this body and your extensive diplomatic experience will stand us all in good stead. I would also like to express our sincere congratulations to your predecessor, Mr. Paul Lusaka of Zambia, on his exemplary work throughout the thirty-ninth session.
I would additionally like to express the profound concern and sympathy of the Australian Government and the Australian people to the Government of the Republic of Mexico on the great national and personal tragedy which has beset Mexico City. We trust that the indefatigable energies of the Mexican people and their Government and the commitment and understanding of the rest of the world allow Mexico to rebuild and progress with confidence.
There were plenty of people in 1945, and especially in the dark days in the five or six years following, who would ever have believed that we would survive to celebrate the fortieth birthday of this Organization. Even if only for that fact, we should not begrudge the tone of relief and congratulation in the statements made in this Assembly this year. Over the past 40 years significant progress has been made towards putting into concrete form the decisions of 1945: that we were indeed a global community, that no place could any longer be insulated against the currents of change let loose by a second world war, that in a novel world of independent sovereign nations a coherent system of international authority and solidarity was needed.
This being a special occasion, I intend the Australian statement to be not the usual survey of world developments but more an examination of the condition in which the United Nations finds itself after 40 years.
The development of the United Nations has led us to accept a code of international behavior. Great and successful work has been carried out on codifying international laws on matters such as sovereignty over the sea and the sea-bed which used to be a cause of war. The process of post-War decolonization, which could have been so painful in so many areas, has been eased and enabled. I might say in parenthesis that Australia regrets that the decolonization process in New Caledonia has not gone ahead at the pace which the world community might have expected. We regret it particularly because of the unsettling effect it is having on our region.
Humanity everywhere has benefited from such developments as the recognition that human rights are the rightful concern of the world community. Collective effort has brought about economic and social advance for millions of people who would otherwise have remained mere objects of historical accident or coincidence. It is all but impossible to put a value on the outcome of the activities born in
this collective spirit: the literacy program of the United Nations Educational, Scientific and Cultural Organization; the United Nations Children's Fund; the United Nations Development Program; the Food and Agriculture organization; the World Food Program and other forms of material assistance; the lives saved by the efforts of the United Nations High Commissioner for Refugees; the social profit from such programs as the recent women's Conference in Nairobi; and the International Years of the disabled, of youth and of peace.
For the past 40 years no world war has broken out, though we have been close at times, and an important factor in this success has been the authority and sense of community which has been won by this Organization. I make this last point in the list of blessings which the United Nations has helped bestow on the international community not because it is a cause for congratulations between us here but because it is also a matter which should cause us to think carefully about what we mean by such concepts as peace and progress and community independence. It is a matter which should cause us to reflect on whether or not we can make this Organization serve these concepts more effectively and justly, especially in the context of peace and freedom.
In his report on the work of the Organization the Secretary-General refers to a remark by the late President Franklin Roosevelt which was a guiding signal to the Australian Government at the time. The United Nations, the President said,
"spells - and it ought to spell - the end of the system of unilateral action, exclusive alliances, and spheres of influence, and balances of power, and all the other expedients which have been tried for centuries and have always failed". (A/40/1, p. 2) If that standard is applied to this Organization, it has to be said that we still have a lot to do.
Let me emphasize a point about our record of there having been no world wars for 40 years. There are people on every continent who would disagree strongly. There are people on every continent who would hold that when we talk about the absence of world war we have a very limited world in mind. There are people on every continent whose world would have been shattered or even destroyed by events that many of us here would call little local difficulties. These people discern from the international structures that we have created, such as the United Nations, that our world is a place in which political, economic and military power is restricted. They observe the great paradox of the United Nations, that, as the international community of independent States has grown, power in it has been given into fewer hands.
The Secretary-General has drawn out attention to an example of this: the impact on many countries of indebtedness and methods of debt-servicing - a complex and sensitive issue. If the rich could hire other people to die for them, as the old saying goes, the poor could make a wonderful living. Measures such as adjustment programs and debt rescheduling are important elements of a strategy which may be successful. I say "may be" because we cannot yet assume that the problem is solved. Moreover, we have to be careful that the cure will not kill the patient. We have to take care that, while adjustment measures may restore credit-worthiness and stability to debtor countries, they do not undermine the often fragile democracy existing in those countries. And those debtor countries which are going through the adjustment process have every right to expect support from the international community, in policies leading to reasonable exchange rates, for example, in credible exchange rates and in better access to the markets of industrialized countries.
This is an example not only of the concentration of power but also of concentrated power being exercised outside the influence of this Organization. This process began, in fact, when the founding nations gathered to organize the United Nations. In Australia we noted that the topic of discussion was not paths to peace so much as the distribution of power, who should have it, who could share it. This was the grain of sand that was put into the machinery of world government. The machinery works; there is no argument about that: As I have said, it provides world order, world authority and the foundation of a true world community. But the machinery could work better for those who were not present at the power-sharing ceremonies 40 years ago.
At the United Nations we weave complex webs of theology and rhetoric about such developments as apartheid, for example, or disarmament. We have learned to live with these problems. Some of us employ experts who spend their entire careers working at them. Somehow, the problems remain and even grow. This is in spite of the fact that they create concern and sometimes even terror among many people who rely on us for representation. The Australian Government contends that at this fortieth session of the General Assembly we should start the process by which the Organization will become more effective in dealing with such problems for the greater good. I have deliberately nominated apartheid and disarmament because of both their potential for disaster and the better capacity of the United Nations to deal with them.
I do not intend to dwell on the evil nature of apartheid, which is obvious to all here. It is a moral abomination. The South African Government has carried out some cosmetic pruning of it, but its trunk, its main branches and its roots remain, in the main, untouched. The question is, will its inevitable downfall be even more violent than what we have already witnessed or can we help remove it relatively peacefully? Each day of bloodshed in South Africa makes the prospect
of moderation more remote. The Australian Government still maintains, however, that it should try peaceful pressure while it can to persuade the South African Government to abandon a barbaric system which is inevitably heading for massive violence and join a world which has more civilized standards.
Australia has suspended new official investment in South Africa and has prohibited South African Government investment in Australia. Australian banks and other financial institutions have been asked to suspend new loans to borrowers in South Africa. We have taken steps to withdraw our Trade Commissioner from South Africa and to withdraw Government assistance to Australians trading with South Africa. Australia will no longer export to South Africa petroleum products, computers and equipment known to be of use to South African security forces. We have prohibited the import of krugerrands, all other coins minted in South Africa and military supplies, we have introduced a code of conduct for Australian companies operating in South Africa which ensures that they do not profit from the use of racist labor laws and practices. We are preparing a strategy for the meeting next month of the Commonwealth Heads of Government to continue this policy. We have in mind setting up a group of international authorities to work out proposals for peaceful transition in South Africa as well as a group which will study ways in which new investment in South Africa can be suspended.
The Australian Government, furthermore, is working in this Organization for a worldwide, mandatory system of economic sanctions. We appreciate the concern that some governments have that sanctions will hurt black South Africans. They should note, however, that black South Africans themselves are calling for such sanctions, even though they could be put to death for doing so. The South Africans who will suffer most from sanctions will be the privileged white elite who are benefiting most from the apartheid system. Recent overtures by white businessmen to black leaders indicate that business has a clearer vision of reality than the zealots in the South African Government. Australia believes that it is especially important that those countries who are major investors in South Africa should take up an active role in the campaign for sanctions for which Australia will be working.
The case of Namibia is a closely-related problem. As a member of the Council for Namibia and a nation with a close interest in decolonization, Australia is especially concerned at South Africa's flagrant defiance of the United Nations in this matter. The United Nations terminated South Africa's mandate over Namibia nearly 20 years ago. It established the Council as the legal Administering Authority. United Nations resolutions set out a simple and workable plan for the handover of Namibia to its people through free elections. The South African Government's refusal to do this has led to South Africa's forces rampaging in their neighbors' territory and murdering their neighbors' citizens. We condemn South Africa's behavior in this matter, which adds another reason for the Security Council imposing mandatory economic sanctions on a government which is rapidly running out of friends.
Nuclear disarmament is an example of an issue on which significant advance has been achieved; but not so significant as to dispel the fear that many people have about it. By progress, I mean such fundamentally important arrangements as the Anti-Ballistic Missile Treaty and the SALT I and II agreements. I have especially in mind the non-proliferation Treaty where the Review Conference ended its deliberations only 10 days ago. The non-proliferation Treaty has made an extraordinary contribution to stability in the nuclear age, providing security for all of us - signatories or not. The Review Conference itself was an encouraging example of international co-operation. Treaty partners reaffirmed its validity and strength. But they also argued that it needs to be more effectively implemented in such key areas as the development of the safeguards regime. They drew attention to the urgent need for article VI of the Treaty to be fully implemented and to the particular responsibilities of the nuclear-weapon States. The agreement on a treaty for a South Pacific nuclear-free zone, reached by member States of the South Pacific forum last month, was welcomed at the conference. Nuclear-weapon States are invited to adhere to the relevant protocols of this Treaty. Of course, I repeat the invitation today. The Antarctic is exempted from the international arms race by specific provisions against its militarization. As an Antarctic Treaty party we applaud this and the general manner in which the Antarctic is managed.
So progress has been made on this potentially most destructive problem facing us, But it must also be said that the progress has been slow, often limited and often grudging. The Australian Government says this, not as a bystander wringing its hands, but as an active and sometimes frustrated participant in the disarmament process. We have a right to express this frustration. We understand that the major and primary responsibility for nuclear disarmament and the prevention of nuclear war rests with the nuclear-weapon States, and particularly the super-Powers. In this sense, disarmament suffers from the same irony that afflicts the united Nations as a whole: though the effects of nuclear war would be felt by all, direct power to prevent it is restricted to a few. The few should reflect on this. Probably as many as 30 States, including Australia, have considered acquiring nuclear weapons at one time or other because of the security and status they were thought to provide. Those countries have decided not to do so because they accept the norm laid down in the non-proliferation Treaty that nuclear weapons are simply not acceptable in the progressive world order. In making this decision, those States earned the right to influence the disarmament process, rather than leave it to an exclusive coterie of nuclear Powers. They have earned the right to point out aspects of the process which give them cause for concern.
We in Australia, of course, appreciate the complexities of the process. Our view is that the foremost goal of disarmament negotiations is early and radical reductions in the number of nuclear weapons. If negotiations focus on this and if they take fair account of the valid interest of each party in the maintenance of stability, it should not be all that difficult to identify the numbers and types of weapon systems which could be reduced. Difficulties would arise if the negotiations are not conducted in the fair way I have just described. They would also arise if agreement on reductions is made conditional on other issues. We would be deeply concerned, for instance, if linkage with other, perhaps related, but clearly separate matters held up movement towards reduction of weapons.
Another of our concerns is the possibility of an arms race in space. The Australian Government has declined to endorse the United States strategic defense initiative. We prefer that maximum attention be given to eliminating existing weapons systems, preserving the anti-ballistic missile regime and enhancing international efforts to ensure that activities in space remain exclusively for peaceful purposes. It is necessary to speak plainly in a situation in which there is inadequate clarity about the facts. There should be no weapons system in space, in our view. If there are such systems, and if those who propose the exclusively peaceful use of space have such systems already there, they should remove them. If there is an honest difference in interpreting what constitutes permissible research under the anti-ballistic missile Treaty, those who want to preserve the anti-ballistic missile regime should be able to work the differences out.
The Soviet Union has proposed to the Assembly that we should take a new step towards international co-operation in space. The Australian Government will study the proposal carefully and critically, bearing in mind all the ramifications of the extensive research on this matter which has already been conducted over many years by the Soviet Union.
Our most immediate concern on arms control and disarmament is the failure to agree on a treaty which would prohibit all nuclear tests by all States in all environments for all time. Such a comprehensive ban is essential to an end to an arms race. This is why it has been sought for the best part of 25 years. This is why commitments to negotiate such a treaty have been made in so many existing international agreements, including the non-proliferation Treaty. And this is why progress towards such a treaty has been so frustratingly slow. The concluding document of the non-proliferation Treaty Review Conference called on the nuclear-weapon states to resume negotiations on a comprehensive test-ban treaty as a matter of urgency and before the end of this year. I propose to take up this call at the Assembly, I direct it particularly at those members of the Conference on Disarmament who have withheld consensus on proposals which Australia, New Zealand and others have made so that practical work can be started without delay on the comprehensive test-ban treaty. Procedural wrangling about how that work should be described does a terrible disservice to the community that we represent here.
We all know that there are differences of view on the issues of scope, verification and compliance in such a comprehensive test-ban arrangement. But the only way these differences will be resolved is for us to sit down together and work on them. As the Non-Proliferation Treaty Review Conference proposes, this should be done without more delay. If delay continues, the Australian Government intends to search for an alternative means of settling the problems of scope, verification and compliance. In other words, if there are nuclear-weapon States that have problems with the details of scope, verification and compliance, we intend to work with like-minded non-nuclear-weapon States to establish a working alternative.
Before I leave the disarmament issue, I wish to record the Australian Government's appreciation of the decision by the Government of China, earlier this year, that it would participate in work on a comprehensive test-ban treaty as soon as it is able to be started in the Committee on Disarmament. One nuclear-weapon State, France, chooses by contrast to take no part in discussing the test-ban issue. Moreover, it continues to conduct tests in the Pacific, far from metropolitan France, in what is now within the area of the South Pacific nuclear-free zone. It continues to do so over the vehement and consistent protest of the nations in the area. Australia takes no pleasure in disputes with France. But France insists on provoking dispute through its testing policy and activities in the region, which President Mitterrand himself has admitted are an absurd crime and sabotage. This makes us all the more bitter to be told by France that it will not conduct these so-called harmless nuclear tests in France, rather than where we and our friends live. That is why we resent so much acts of so described sabotage on the territory of a nation which considered France to be its friend.
Disarmament and the problems of southern Africa are but two of the major issues before the world community which have caused speculation about the capacity of the international system to resolve long-standing issues on its agenda. I have in mind those problems which threaten international or regional security, such as the tragic turmoil in Lebanon and the continuing occupation of Afghanistan, which we continue to condemn. I repeat Australia's condemnation of Viet Nam's continuing occupation of Cambodia, though we are encouraged by recent signs of progress towards political settlement brought about by the good offices of our friends Indonesia and Malaysia. We have also been heartened by some signs of forward movement towards a comprehensive settlement in the Middle Bast. Despite the deplorable Israeli violation of the sovereignty of Tunisia, we still hope that all sides will work towards early and substantive negotiations. In these and other cases, the ability of this Organization to effect solutions has been limited in various ways. The veto has been used in the Security Council, not in the dispassionate, tutelary manner envisaged 40 years ago, but more to protect the interests of the veto Powers. Threats to the international system come from the effects of underdevelopment and trade inequity, as well as from war. But the Security Council, despite its peace-keeping obligations, shares little if any of the power wielded on these issues through such bodies as the International Monetary Fund (IMF). The question arises: Should wider potentially destabilizing issues, as well as military threats, be considered by the Security Council?
Hundreds of thousands of people are being destroyed by the war between Iraq and Iran. Twenty-five Members of this Organization - some of them with great influence - sell arms to one or other of the combatants. Nine Member nations sell arms to both. Should United Nations Members be allowed without penalty to turn the Iraq-Iran war into a gigantic arms bazaar as well as a channel house? Practical answers to these terrible problems are available and they can be forged by this Organization. It is my Government's hope that the Security Council will be able, impartially, to assist both countries in moving towards a resolution of this terrible conflict.
The record of the United Nations in easing the decolonization process is an immutable one, as I have pointed out. But colonization survives and even in its last moments it causes pain and tension. We see something of this especially in the Pacific region. The question perhaps might be ashed: Should decolonization, its pace and its extent, be left to the colonizing Power or should it be a matter for involvement by this Organization?
Prevention of nuclear war is the most immediately pressing task facing us today. This demands nuclear disarmament. Negotiations on the issue are proceeding in Geneva, and we are all grateful for that. It has to be appreciated that the minutiae of arms control arrangements can practically be dealt with only by those immediately involved. But the ramifications of arms control arrangements, or lack of such arrangements, flow beyond the borders and responsibilities of those immediately involved. Is there a case for the proposal by my colleague from Burkina Faso for the Security Council, the world's paramount peace-keeping organization, to meet especially to discuss peace and disarmament in the context of world economic and social development? Should the Council be reformed to reflect more accurately the world as it is today? The United Nations and its institutions have contributed to peace and progress on a scale and in ways that almost defy valuation. Could it do even better without structures which may be found, after careful evaluation, to be perhaps imperfect or outdated?
These questions, of course, have been heard before. They are heard more often as the United Nations advances into respectable maturity. They were raised at the Security Council last week, where a degree of consensus evolved in favor of the need for greater commitment and efficiency. Australia raises them here in an attempt to get the issues that they raise examined while we are of a mind to reflect on our achievements and our failures. We raise these questions in a spirit of active and profound loyalty to the United Nations and its ideals.
Australia is one of the founding and original Members of the United Nations. We are a member of the Security Council. We have provided moral, physical and financial support for a vast range of United Nations activities: from control over narcotics, keeping the peace, improving the status of women and the health of children to the survival of refugees. In all these activities, the Australian Government has had the benefit of the great goodwill of the Australian people. We appreciate the complications of the system. We understand the drawbacks of the political process. We know that nations cannot be expected to ignore genuine national interests. But we also realize that the United Nations will get nowhere if we are not also fueled by the idealism which created such concepts as the World Health Organization (WHO), the United Nations Educational, Scientific and Cultural Organization (UNESCO), the United Nations High Commissioner for Refugees (UNHCR), the United Nations Development Program and the Conference on Disarmament. We should therefore take our fortieth anniversary as an opportunity to renew this idealism, committed to ensuring that the operations and structure of the United Nations are not vehicles for our own shortcomings or ambitions, but are relevant to a world whose complexity and needs could not have been even imagined 40 years ago.
